 



(EOS LOGO) [y21929y2192900.gif]
Exhibit 10.1
May 30, 2006
Christiano Butler
200 Bardonia Road
Bardonia, NY 10954
Dear Chris:
It gives me great pleasure to offer you the position of Vice President of
Technical Support, Electro-Optical Sciences, Inc. This is a critical post as EOS
prepares for the roll-out of its final pivotal trial, and commercialization of
MelaFindâ.
     Reporting to the President & Chief Executive Officer, and working closely
with the Software, Clinical Trials, and Marketing Departments, you will be
responsible for the following: (1) deployment, set-up, and technical training of
MelaFindâ systems at pivotal trial sites; (2) technical support to clinical
trial sites; (3) clinical site and customer Corrective Action Preventive Action
system implementation and management including initiation of root cause
assessments; (4) interaction with MelaFindâ production staff (including ASKION),
Marketing, and product design experts in the design and market research of the
final commercial MelaFindâ systems; and (5) management of a technical support
capability and field force for commercialization.
     Compensation will consist of a yearly salary of $140,000 paid semi-monthly
($5,833.33) and a grant of options to acquire up to 40,000 shares of EOS common
stock according to the company’s Employee Incentive Stock Option Plan. The
options are exercisable at a value equivalent to the end of day trading price of
MELA stock on the date of issue and will vest according to the following
schedule: (1) 10,000 options with vesting of 20% (2,000 options) yearly on the
anniversary date of hire with the first grant of 2,000 options on the day of
hire; (2) 15,000 options upon completion of the pivotal trial for MelaFindâ;
(3) and 15,000 options upon PMA approval of MelaFindâ. Acceleration of option
vesting will be triggered by the occurrence of an Acquisition Event (as defined
in the Plan); provided, that any Acquisition Event that results in EOS’ Board of
Directors consisting of individuals who are the same as, or share affiliations
with, the directors representing at least 51% of the Board of Directors prior to
the Acquisition Event, shall not be considered an Acquisition Event for the
purpose of this paragraph.
     The position requires significant travel, particularly during the initial
phase of pivotal trial roll-out. Thereafter, travel is not anticipated to exceed
50% per month, on average. Reasonable travel expenses and other business
expenses will be reimbursed upon submission of receipts in accordance with EOS’
business expense reimbursement policy. You will be provided a cellular phone
with remote e-mail capability for EOS business use, exclusively.
One Bridge Street Suite 15 Irvington NY 10533 www.eo-sciences.com 800.729.8849
fax 914.591.3785

 



--------------------------------------------------------------------------------



 



     As a development stage company with no earnings, EOS is not in a position
to offer a yearly cash bonus. However, at the discretion of the Compensation
Committee and Board of Directors, cash bonuses may be awarded. You will be
issued a corporate AMEX credit card, to be used for EOS business, and reasonable
expenses charged to that card will be paid upon submission of appropriate
receipts. As you know, employment in the state of New York is on an “at will
basis,” meaning either you or EOS may terminate your employment at any time with
or without cause.
     You will be eligible to participate in EOS’s health insurance plan, which
includes family medical, dental, and prescription drug coverage, as well as a
non-contributory Simple IRA. You will be granted 4 weeks of paid personal time
off (PTO).
     The start date for full-time employment is May 29, 2006. The position is
based full-time at EOS headquarters, presently at 3 West Main Street, Irvington,
NY. Although occasional telecommuting is permitted with prior approval of the
President & CEO, this position requires maximal time on premises or at clinical
trial sites and customers.
     This is an exciting time for EOS. The future of the company depends on our
ability to efficiently execute and achieve the milestones that we have set. I
believe that you can make a great contribution in helping to achieve our goals.
Moreover, I feel that you will be able to work effectively with our fine staff,
and enhance the professionalism of EOS.
     Please sign below indicating your acceptance of the offer and mail it to me
at my office.
     Please call me if you have any questions — (914) 400-6724.

         
 
  Sincerely,    
 
       
 
  /s/ Joseph V. Gulfo    
 
       
 
  Joseph V. Gulfo, MD, MBA    
 
  President & CEO    

     
ACCEPTED AND AGREED:
   
 
   
/s/ Christiano Butler
   
 
Christiano Butler
   
Date: 5/30/2006
   

3 West Main Street Suite 201, Irvington-on-Hudson, New York 10533
(Cell) 914.400.6724; (Tel) 914.591.3783 x10; (Fax) 914.591.3785
jvgulfo@eosciences.com

 